            Case 2:16-cr-20055-MFL-DRG ECF No. 92, PageID.627 Filed 01/27/21 Page 1 of 2
                                      FEDERAL COMMUNITY DEFENDER
                                          EASTERN DISTRICT OF MICHIGAN
                                                 613 Abbott St., 5th Floor
MICHAEL CARTER                                      Detroit, MI 48226                                 DANIEL S. DENA
Executive Director                                                                                   Assistant Defender
                                      Telephone: (313) 967-5542 ▪ Fax: (313) 962-0685                     ________

                                                                                                       (313) 967-5834


            VIA ECF

            Hon. Matthew F. Leitman
            Federal Building and U.S Courthouse
            600 Church Street, Room 125
            Flint, MI 48502

                               NOTICE OF SUPPLEMENTAL AUTHORITY

                                  Re: United States v. Bonner, Cr. No. 16-20055

            Dear Judge Leitman:

                   It is essential to highlight the risk Mr. Bonner still faces, even though he has
            already contracted COVID-19 once. For one, BOP recently reported a confirmed case
            of reinfection leading to death within its facilities.1 Where Mr. Bonner suffers from
            conditions that the CDC says increases Mr. Bonner’s risk of serious injury or even
            death, it is prudent to release Mr. Bonner before he, too, contracts COVID-19 a second
            time.
                   Any assertions that Mr. Bonner has “recovered” are a distraction from the long-
            lasting and still unknown consequences of contracting COVID-19. The ninth person
            to die at FCI Terminal Island was declared to be “recovered” and then, two weeks later,
            died.2



            1
             See Press Release, Inmate Death at FCI Butner (Low), U.S. Dep’t of Justice Federal
            Bureau of Prisons (Sept. 17, 2020),
            https://www.bop.gov/resources/news/pdfs/20200917_press_release_bux.pdf (“On
            Monday, June 1, 2020, inmate Ricky Lynn Miller tested positive for COVID-19. On
            Monday, July 6, 2020, Mr. Miller tested negative for COVID-19 . . . . On Wednesday,
            September 16, 2020, Mr. Miller tested positive for COVID-19 at the outside
            hospital.”)
            2
              See Richard Winton, Inmate labeled as ‘recovered’ from coronavirus dies at Terminal Island,
            L.A. Times, May 28, 2020, https://www.latimes.com/california/story/2020-05-
            28/ninth-inmate-dies-coronavirus-terminal-island-prison; see also BOP, Inmate Death at
            the FCI Terminal Island, May 27, 2020,
            https://www.bop.gov/resources/news/pdfs/20200527_press_release_trm.pdf.
Case 2:16-cr-20055-MFL-DRG ECF No. 92, PageID.628 Filed 01/27/21 Page 2 of 2

       As one doctor explains, “The possibility of reinfection is certainly real.” That
doctor explains that “he has cared for a ‘number of patients’ who suffer only mild initial
infections, get better and actually test negative for the virus before experiencing a
recurrence of symptoms. The intensity can be worse the second time, he says.”3 That’s
consistent with other similar viruses, as “repeat infections in a short period are a feature
of many viruses, including other coronaviruses.”4 It’s also consistent with studies
finding that COVID-19 “antibodies faded quickly—after just eight weeks—in both
asymptomatic and symptomatic people.”5 As a result of these “disturbing new
revelations that permanent immunity to the coronavirus may not be possible,” at least
some scientists have decided “to focus exclusively on treatments,” rather than “vaccine
development.”6

                                             Respectfully Submitted,
                                             FEDERAL COMMUNITY DEFENDER


                                             s/ Daniel S. Dena
                                             Attorney for Defendant
                                             613 Abbott Street, 5th Floor
                                             Detroit, Michigan 48226
                                             313-967-5834
                                             E-mail: Daniel_Dena@fd.org

Date: January 27, 2021




3
 John Cabon, Can you get infected with COVID-19 twice?, USA Today, July 16, 2020,
https://www.usatoday.com/story/news/health/2020/07/16/covid-19-can-you-
get-infected-twice-herd-immunity/5429012002/
4
 D. Clay Ackerley, My patient caught COVID-19 twice. So long to herd immunity hopes?,
Vox, July 12, 2020, https://www.vox.com/2020/7/12/21321653/getting-covid-19-
twice-reinfection-antibody-herd-immunity
5
 Shantum Misra, Can you get COVID-19 twice? What the experts say, ABC News, July 15,
2020, https://abcnews.go.com/Health/covid-19-experts/story?id=71792664.
6
 Peter Fimrite, With coronavirus antibodies fading fast, vaccine hopes fade, too, S.F. Chronicle,
July 17, 2020, https://www.sfchronicle.com/health/article/Withcoronavirus-
antibodies-fading-fast-focus-15414533.php.
